Title: From Thomas Jefferson to Andrew Kean, 27 January 1825
From: Jefferson, Thomas
To: Kean, Andrew


Dear Doctor
Monticello
Jan. 27. 25.
I most sincerely regret your determination to leave us and at the very moment too when the state of things is commencing which would enable you to judge of the expediency of continuing. I had really hoped we were secure in the possession of your medical aid in this neighborhood. I have remaining but a short term of life. that may be expected to be made up of infirmities., which I had hoped would have been under your soothing care—you are however the ultimate judge of your own interests, and I presume your mind is too much made up for any reconsideration. in that case I have to ask how much I am in your debt for attendances Etc as well on the family as on my self, that I may discharge it before your departure. Accept the assurance of my great esteem & respect.Th: Jefferson